DETAILED ACTION
Applicant’s amendment, filed 08/02/2021, has been entered.
Claims 7-10 have been canceled.
Claims 1-6, 11-28 are pending.
Election/Restrictions
Applicant’s election without traverse of Group I and species (i.e., anti-IL-6 receptor antibody as a of IL-6 inhibitor, cathepsin G (CTSG) as a neutrophil-associated gene and neuromyelitis optica (NMO) as an associated disease) in the reply filed on 08/02/2021 is acknowledged.
Claim 28 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 
Claims 1-6 and 11-27 are currently under examination as they read on a method for treating NMO comprising administering an anti-IL-6 receptor antibody to a patient who has been determined to have high expression level of CTSG.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The present claims are indefinite in the recitation of “IL-6 associated disease” and “neutrophil-associated gene” because these terms are relative terms.  The terms “IL-6 associated” and “neutrophil-associated” have no well-recognized meaning in the art.  Furthermore, they are not defined by the claims; nor does the specification provide a standard for ascertaining the requisite degrees of respective “association”.  As IL-6 and neutrophils are normal parts of a complex immune system that have all the parts interconnected with one and another, one of ordinary skill in the art would not be reasonably apprised of which disease or genes are associated with IL-6 or neutrophils and which are not.  As such, the metes and bounds of the claims are ambiguous and ill-defined.
Furthermore, present claims are indefinite in the recitations of “high expression level of neutrophil-associated gene compared to a control” (claim 1), “lower than the control” (claim 3) and “higher than the control” because the term “control” is not defined in the claims (except 2, 4 and 22).  As evidenced by the present claims, said control can be a sample from a healthy individual or a patient before treatment.  Without defining what control is, the determination of treatment efficacy can have drastically different outcomes.  Therefore, the metes and bounds of the claims are ambiguous and ill-defined as one of ordinary skill in the art would not be reasonably apprised which control to compare to.
Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 11-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is insufficient written description of the genus encompassed by the recitation of “IL-6 inhibitor”.  It is noted that Applicant’s has elected anti-IL-6 receptor antibody as the species of IL-6 inhibitor.  However, the claims do not limit the IL-6 inhibitor to the antibody.  Therefore, the following is set forth.
The specification discloses that IL-6 inhibitor has the function of “blocking IL-6 signal transduction and inhibiting the biological activity of IL-6” and that “examples of IL-6 inhibitors can include, but are not limited to, a substance that binds to IL-6, a substance that binds to an IL-6 receptor, and a substance that binds to gp130. Other examples of the IL-6 inhibitor can 
The specification disclosed IL-6 receptor antibody such as tocilizumab.  However, beyond the disclosed examples of IL-6 inhibitors, the specification does not describe an actual reduction to practice or a partial structures, or physical properties, or chemical properties of any other compounds that would IL-6 (i.e., block IL-6 signal transduction or inhibit the biological activity of IL-6).  For example, there is no information regarding what structural features would likely be associated with such blocking / inhibiting activity of the inhibitor.  Thus, the specification does not disclose a correlation between selective blocking / inhibiting activity and the critical structure of a putative inhibitor of IL-6 beyond the above mentioned examples.
The level of the skill and knowledge in the art is that there are no known correlation between any structural component and the ability to selectively block or inhibit a IL-6 for the genus of inhibitor encompassed by the claim.  Thus, the disclosure does not allow one of skill in the art to visualize or recognize the structure of any compound required to practice the claimed invention.  Accordingly, one of skill in the art would conclude that Applicant would not have been in possession of the claimed genus of “IL-6 inhibitor” because the genus of said inhibitor 
With respect to the genus of IL-6 receptor antibodies, the following is noted:	
"[T]he purpose of the written description requirement is to 'ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor's contribution to the field of art as described in the patent specification.'" Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Regents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), "[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
"[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus." Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A "representative number of species" means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) ("The '128 and '485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.").  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number" of species.
The "structural features common to the members of the genus" needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 ("[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., 
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 ("The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.") 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is "had possession of the claimed subject matter as of the filing date. Demonstrating possession "requires a precise definition" of the invention. To provide this precise definition" for a claim to a genus, a patentee must disclose "a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus" (see Amgen at page 1358).
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
Amgen page 1361).
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guide lines for claims drawn to antibodies, which can be found at www.uspto.gov/sltes/default/files/docurrienfcs/amgenJ22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.
In the instant case, the specification discloses a specific antibody against IL-6 receptor, tocilizumab.  However, the claims broadly encompass any antibody that binds IL-6 receptor and has the function of inhibiting IL-6. The present claims attempt to claim every antibody with said respective function, wherein the instant specification does not describe representative examples to support the full scope of the claims because the instant specification failed to disclose any exemplary antibody.  In contrast to Applicant's disclosure of tocilizumab, the instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the claimed molecule. 
AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The "structural features common to the members of the genus" needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 
Here, the claims are directed to a genus of molecules defined by their desired binding to an antigen and function of such binding. 
It is well-known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope 
Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies, much less all conceivable molecules, encompassed by the claimed invention; one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of IL-6 inhibitor or IL-6 receptor antibody broadly encompassed by the claimed invention.  One of skill in the art would conclude 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-27 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (Neurology 2014, 82:1302-1306; cited in IDS) in view of Saadoun et al. (Ann. Neurol. 2012, 71:323-333; cited in IDS) and Sanayama et al. (Arthritis & Rheumatology 2014, 66:1421-1431). 
The present claims are directed to a method of treating a NMO patient comprising administering an anti-IL-6 receptor antibody wherein a sample from said patient has a high expression of CTSG compared to a healthy control or a lower expression of CTSG compared to same patient control before administration of the antibody.

Araki did not teach obtaining samples from the patients and determining the expression of CTSG.  However, it would have been obvious to one of ordinary skill in the art to assess the efficacy of tocilizumab by determining the expression level of CTSG in the patient before the treatment and after the treatment because CTSG was a well-known to place a role in NMO damage as taught by Saadoun et al. (see entire document).  In particular, Saadoun et al. taught the presence of neutrophils is a characteristic feature in NMO in human, that NMO damage is significantly reduced by intracerebral administration of cathepsin G (CTSG) inhibitor I, which are neutrophil protease inhibitors, and that neutrophils damage tissues by releasing protease including elastase and CTSG (abstract, page 328, right column to page 330, left column, figure 4 and page 331, right column, third paragraph).  
Furthermore, one of ordinary skill in the art would have been motivated to assess gene expression levels in patients treated with tocilizumab in order to predict therapeutic responses because such practice was well-known in the art before the effective filing date of the claimed invention as exemplified by Sanayama et al. (see entire document).  In particular, Sanayama disclosed obtaining samples from patients before and after treatment for analysis of gene expressions to identify biomarkers that can be used to predict therapeutic response to tocilizumab in patients with rheumatoid arthritis (see Methods and Results).  
Upon reading the teachings by Saadoun, one of ordinary skill in the art would have been motivated to use CTSG as a biomarker to assess the efficacy of tocilizumab in the treatment of 
Moreover, one of ordinary skill in the art would have been motivated to select a patient who has expression level of CTSG 5x or 10x higher than a healthy control because said patient would have a greater need for treatment given that CTSG is an indicator of disease pathogenesis.  Similarly, patients who response to the treatment would also be expected to have less than 0.5x or 0.2x the expression level of CTSG than before the treatment.
The rationale to support a conclusion that the claims would have been obvious is that all the claimed elements (e.g., method of administering an anti-IL-6 receptor antibody to treat NMO patient / obtaining samples to determine gene expression in order to predict efficacy of the treatment / expression of CTSG in pathogenesis of NMO ) were known in the prior art and one skilled in the art could have arrived at the claimed invention by using known methods (adminstering tocilizumab to treat NMO patients and using CTSG as a biomarker to determine whether the tocilizumab treatment has been efficacious in NMO patient who has been treated with tocilizumab) with no change in their respective functions and the combination would have yielded nothing more than predictable results of treating NMO patients with tocilizumab for whom the treatment has been determined to be efficacious by analyzing the expression level of CTSG.
prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/SHARON X WEN/Primary Examiner, Art Unit 1644